Name: Council Regulation (EEC) No 1036/84 of 31 March 1984 fixing the minimum price for soya beans for the 1984/85 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/45 COUNCIL REGULATION (EEC) No 1036/84 of 31 March 1984 fixing the minimum price for soya beans for the 1984/85 marketing year HAS ADOPTED THIS REGULATION: Article 1 For the 1984/ 85 marketing year, the minimum price for soya beans referred to in Article 2 (4 ) of Council Regulation (EEC) No 1614 /79 shall be 50,17 ECU per 100 kilograms. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1614/79 of24 July 1 979 laying down special measures in respect of soya beans (*), as amended by Regulation (EEC) No 1984 / 82 ( 2 ), and in particular Article 2 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 (4 ) of Regulation (EEC) No 1614/ 79 provides that the Council shall each year fix a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas; Whereas , in order to achieve the abovementioned objective, this minimum price must be fixed for a standard quality and a well-defined marketing stage, Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1035 / 84 of 31 March 1984 fixing the guide price for soya beans for the 1984 / 85 marketing year ( 4 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD ( ») OJ No L 190 , 28 . 7 . 1979 , p. 8 . ( 2 ) OJ No L 215 , 23 . 7 . 1982 , p. 7. ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 19 . (4 ) See page 44 of this Official Journal .